Citation Nr: 0024819	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial noncompensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from June 1957 to 
June 1960, and from July 1963 to October 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned the veteran an 
initial noncompensable rating for bilateral hearing loss.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  Because the 
January 1999 audiological examination report, the most recent 
one of record, reflects that, at all pertinent frequencies 
for his right ear, and at three of four pertinent frequencies 
for his left ear, the veteran's pure tone thresholds were at 
55 decibels or more (it was reported as 40 decibels at 1000 
hertz), this change might have an impact on the evaluation of 
the veteran's hearing loss.  As such, on remand, the Board 
finds that a contemporaneous VA audiological evaluation would 
be helpful to the disposition of this case.  See Caffrey v. 
Brown, 9 Vet. App. 377, 381 (1994).

Further, where, as here, the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991) can 
be no earlier than the effective date of that change.  VA, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, on remand, the RO must consider the claim pursuant to 
the both criteria during the course of the entire appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The RO, however, has not considered the veteran's claim under 
both the former and revised applicable schedular criteria.  
This action is necessary, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Furthermore, if the claim is again denied, 
the RO must provide notice to the veteran of the revised 
applicable schedular criteria, and afford him an opportunity 
to respond with argument/evidence.

As such, the veteran's claims should be REMANDED to the RO 
for the following action:



1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's bilateral 
hearing loss that have not already been 
associated with the claims folder.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA audiological 
evaluation to determine the current 
severity of his bilateral hearing loss.  
The veteran's claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  All 
pertinent clinical findings and tests 
should be performed.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with 



respect to the propriety of the initial 
noncompensable rating for bilateral 
hearing loss in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  Such 
readjudication should include specific 
consideration of the criteria in effect 
prior to June 10, 1999, as well as the 
new criteria for rating diseases of the 
ear and other sense organs that became 
effective on that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO must take into account 
the guidance provided by the Court in 
Fenderson v. West, 12 Vet.App. 119 
(1999), including consideration of 
whether a staged rating is appropriate.  
If the decision remain adverse to the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





